Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Newkirk seeks to appeal the magistrate judge’s order conditionally filing Newkirk’s 28 U.S.C. § 2254 (2012) petition, directing the clerk to take certain actions, and denying without prejudice Newkirk’s request for an injunction and motion to dismiss. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Newkirk seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED